DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-7 and 9-12 remain pending, and are rejected. 
Claim 8 has been cancelled.
Claims 13-20 have been added, and are rejected.


Response to Arguments
Applicant’s arguments filed on 12/22/2020 with respect to the rejection under 35 U.S.C. 112(a) and 112(b) have been fully considered, and are persuasive. Applicant’s amendments have overcome the rejections.

Applicant’s arguments filed on 12/22/2020 with respect to the rejection under 35 U.S.C. 103 have been fully considered, but are not persuasive. Notably, Applicant argues that the amended limitations are not disclosed by the Berstis reference. However, Berstis does disclose determining a total available processing bandwidth, adjusting a quantity of processors, and routing the jobs to the new quantity of processors. Berstis discloses monitoring the amount of traffic and available bandwidth (Berstis: [0049]), adjusting the quantity of processors by activating more processors to include into the cluster when the 
In view of the above, the rejection under 35 U.S.C. 103 has been maintained below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7, 9-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable by Boal (US 20140180793 A1) in view of Berstis (US 20070118839 A1).

Regarding Claim 1: Boal discloses a method comprising:
receiving, by a router, a recommendation request; Boal discloses receiving a request for an offer or recommendation (Boal: [0081]; see also: [0068]; [0083]; [0121]).
determining, by the first stateless recommendation processor, contextual data needed to generate a first recommendation based on the recommendation request; Boal discloses determining context information to be able to identify the consumer entity to provide a recommendation to (Boal: [0081]; see also: [0346]; [0658]). Boal also discloses a cloud computing system and a distributed computing system, which recruits processors for individual tasks that do not rely on a task performed by the processor before it, and are therefore, stateless (Boal: [0731]).
querying, by the first stateless recommendation processor, a first data storage device for the contextual data based on the recommendation request, wherein the first data storage device is decoupled from the first stateless recommendation processer, is in communication with the first stateless recommendation processor, and stores the contextual data; Boal discloses data stores of various context 
receiving, by the first stateless recommendation processor, the contextual data in response to the querying from the first data storage device; Boal discloses using the different information from the different data stores to generate recommendations (Boal: [0166-0168]; see also: [0504]; Fig. 33, #3354-3359,3352a-f).
generating, by the first stateless recommendation processor, a list of one or more recommended products based on the contextual data and based on a first algorithm; Boal discloses using the different context information to generate recommendations that are then scored and ranked by various functions (Boal: [0166-0168]; see also: [0060]; [0176]).
filtering, by the first stateless recommendation processor, the list of the one or more recommended products by applying a merchant-defined rule to generate a filtered list of recommended products; Boal discloses applying business rules to filter the ranked offers (Boal: [0168]; [0060]; see also: [0239]; [0346]; [0512]).
generating, by the first stateless recommendation processor, the first recommendation based on the filtered list of recommended products. Boal discloses sending the ranked and filtered recommendations to consumer devices (Boal: [0168]; [0060]; [0176]).

Boal does not explicitly teach a method comprising:
determining, by a controller, a total available processing bandwidth for processing recommendation requests for a first quantity of stateless recommendation processors;
adjusting, by the router, the first quantity to a second quantity of the plurality of stateless recommendation processors based on at least one of a volume of recommendation requests and network traffic, wherein the second quantity is not equal to the first quantity;
routing, by the router, the recommendation request to a first stateless recommendation processor of the second quantity of the plurality of stateless processors;
Notably, however, Boal does disclose implementing the recommendation system on a cloud computing system, parallel processing system, or distributed computing system (Boal: [0731]).
To that accord, Berstis does teach a method comprising:
determining, by a controller, a total available processing bandwidth for processing recommendation requests for a first quantity of stateless recommendation processors; Berstis teaches monitoring the amount of traffic and available bandwidth (Berstis: [0049]; see also: [0084]).
adjusting, by the router, the first quantity to a second quantity of the plurality of stateless recommendation processors based on at least one of a volume of recommendation requests and network traffic, wherein the second quantity is not equal to the first quantity; Berstis teaches providing additional processing nodes into the cluster when the current cluster is not sufficient (Berstis: [0100-0103]; see also: [0084]; [0094]).
routing, by the router, the recommendation request to a first stateless recommendation processor of the second quantity of the plurality of stateless processors; Berstis teaches scheduling grid jobs to all the nodes in the clusters after introducing additional nodes (Berstis: [0102]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the determining of total available processing bandwidth, adjusting the quantity of processors, and routing the requests to the new quantity of processors to the invention of Boal. One of ordinary skill in the art would have been motivated to do so in order to be able to complete tasks within a certain time period (Berstis: [0101]).

Regarding Claim 6: Boal in view of Berstis discloses the limitations of claim 1 above.
Boal further discloses a method comprising:
querying, by the first stateless recommendation processor, a second data storage device based on the recommendation request; Boal discloses multiple data stores that can be accessed for context information, such as transaction data, consumer data, etc. (Boal: [0166]; see also: [0071]; [0078]; [0082]; Fig. 13A, #1358,1355; Fig. 17, #1755-1758).
receiving, by the first stateless recommendation processor, contextual data from the second data storage device in response to the querying of the second data storage device; Boal discloses multiple data stores that can be accessed for context information, such as transaction data, consumer data, etc. (Boal: [0166]; see also: [0071]; [0078]; [0082]; Fig. 13A, #1358,1355; Fig. 17, #1755-1758).
determining, by the first stateless recommendation processor, whether to utilize contextual data from the first data storage device in generating the first recommendation; Boal discloses various different scoring functions that use different data to score and determine recommendation items, such as particularly utilizing specific data such as transaction logs (Boal: [0166-0167]; see also: [0504]; Fig. 33, #3354,3355,3359). Only data from certain data stores will be used in correspondence with the scoring functions that are being used to determine the recommendations.
determining, by the first stateless recommendation processor, whether to utilize contextual data from the second storage device in generating the first recommendation. Boal discloses various different scoring functions that use different data to score and determine recommendation items, such as particularly utilizing specific data such as transaction logs (Boal: [0166-0167]; see also: [0504]; Fig. 33, #3354,3355,3359). Only data from certain data stores will be used in correspondence with the scoring functions that are being used to determine the recommendations.

Regarding Claim 7: Boal in view of Berstis discloses the limitations of claim 1 above.
Boal further discloses wherein the contextual data comprises at least one data type selected from the group consisting of: an account number of the user; a geographic location of the user; a gender of the user; an age of the user; a website access history of the user; an order history of the user; a social media interaction of the user; a website currently being accessed by the user; a product review; product inventory; product pricing; product sales data; a product catalog; a product popularity; a product ordering trend; and a weather forecast. Examiner notes Applicant recites at least one data type selected from the group in the claim.
Boal discloses an account identifier of the user, a location, gender, age, clickstream, transaction log, product inventory, and pricing history (Boal: [0057]; see also: [0074]; [0077]; [0276]).



Regarding Claim 9: Boal in view of Berstis, discloses the limitations of claim 1 above.
The combination does not explicitly teach activating, by the router, one or more stateless recommendation processors based on determining that the total processing bandwidth is less than a threshold value. Notably, however, Boal does disclose implementing the recommendation system on a cloud computing system, parallel processing system, or distributed computing system (Boal: [0731]).
To that accord, Berstis does teach activating, by the router, one or more stateless recommendation processors based on determining that the total processing bandwidth is less than a threshold value. Berstis teaches introducing additional processing nodes into the cluster based on whether the minimum threshold for processor and network capabilities are fulfilled (Berstis: [0100-0103]; see also: [0084]; [0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the activating of a processor based on the processing bandwidth being below a threshold to the invention of Boal. One of ordinary skill in the art would have been motivated to do so in order to complete tasks within a certain time period (Berstis: [0101]).

Regarding Claim 10: Boal in view of Berstis, discloses the limitations of claim 1 above.
The combination does not explicitly teach deactivating, by the router, one or more stateless recommendation processors based on determining that the total processing bandwidth is greater than a threshold value. Notably, however, Boal does disclose implementing the recommendation system on a cloud computing system, parallel processing system, or distributed computing system (Boal: [0731]).
To that accord, Berstis does teach deactivating, by the router, one or more stateless recommendation processors based on determining that the total processing bandwidth is greater than a threshold value. Berstis teaches throttling the rate of processing of grid nodes when the data transmission exceed the threshold for processor and network capabilities (Berstis: [0114]; [0094]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the releasing an excess processor if the available bandwidth is greater than a 
Regarding Claim 12: Boal in view of Berstis discloses the limitations of claim 1 above.
Boal further discloses a method comprising:
querying, by the first stateless recommendation processor, a product server; Boal discloses accessing a product data store (Boal: [0077]; see also: [0071]; [0166]; [0241]; [0386]; Fig. 13, #1354).
receiving, by the first processor from the product server in response to the querying, product metadata corresponding to the one or more products of the list or of the filtered list that indicates at least one of inventory, pricing, promotions, lifecycle, and season; Boal discloses receiving product metadata, such as UPS or SKU numbers, categorizations, product specifications, inventory, etc. (Boal: [0077]).
modifying one of the list or the filtered list based on the product metadata. Boal discloses using the product metadata to weight and rank a recommendation set that is based on the product data store (Boal: [0503-0504]); see also: Fig. 33, 3352f).

Regarding Claims 13 and 16: Claims 13 and 16 recite substantially similar limitations as claim 1. Therefore, claims 13 and 16 are rejected under the same rationale as claim 1 above.

Regarding Claim 14: Claim 14 recites substantially similar limitations as claim 9. Therefore, Claim 14 is rejected under the same rationale as claim 9 above.

Regarding Claim 15: Claim 15 recites substantially similar limitations as claim 10. Therefore, claim 15 is rejected under the same rationale as claim 10 above.



Claims 2-3, 11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Boal (US 20140180793 A1) and Berstis (US 20070118839 A1), in view of Gong (US 20160210321 A1).

Regarding Claim 2: The combination of Boal and Berstis discloses the limitations of claim 1 above.
The combination does not explicitly teach routing, by the router, the recommendation request to a second stateless recommendation processor of the second quantity of the plurality of stateless recommendation processors based on a configuration parameter from a merchant. Notably, however, Boal does disclose more than one scoring function to determine recommendations (Boal: [0166]) and Nguyen does disclose a cloud computing service that provides computing resources for use in multiple internal purposes (Nguyen: [0150]).
To that accord, Gong does teach routing, by the router, the recommendation request to a second stateless recommendation processor of the second quantity of the plurality of stateless recommendation processors based on a configuration parameter from a merchant. Gong teaches a different pipeline for each different algorithm to generate content recommendations (Gong: [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the routing of the request to a second processor to the invention of the combination of Boal and Berstis. One of ordinary skill in the art would have been motivated to do so in order to generate recommendation in real-time while running various datasets and algorithms (Gong: [0040]).

Regarding Claim 3: The combination of Boal and Nguyen, in view of Gong, discloses the limitations of claim 2 above.
The combination does not explicitly teach generating, by the second stateless recommendation processor, a second recommendation of one or more recommended products based on a second algorithm. Notably, however, Boal does disclose more than one scoring function to determine 
To that accord, Gong does teach generating, by the second processor, a second recommendation based on a second algorithm. Gong teaches where each pipeling can use different algorithms to generate content recommendations (Gong: [0041]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the different algorithms for each pipeline to the invention of the combination of Boal and Berstis. One of ordinary skill in the art would have been motivated to do so in order to generate recommendation in real-time while running various datasets (Gong: [0040]).

Regarding Claim 11: The combination of Boal and Nguyen, in view of Gong, discloses the limitations of claim 3 above.
Boal further discloses combining, using the router or any stateless recommendation processor of the plurality of stateless recommendation processors, the first recommendation and the second recommendation into a third recommendation. Boal discloses merging the recommendations sets that were determined from each data source (Boal: [0504]; see also: Fig. 33, #3382).

Regarding Claim 17: Claim 17 recites substantially similar limitations as claim 2. Therefore, claim 17 is rejected under the same rationale as claim 2 above.

Regarding Claim 18: Claim 18 recites substantially similar limitations as claim 3. Therefore, claim 18 is rejected under the same rationale as claim 3 above.



Claims 4 and 19 is rejected under 35 U.S.C. 103 as being unpatentable by the combination of Boal (US 20140180793 A1) and Berstis (US 20070118839 A1), in view of Matsushita (US 20120101890 A1).

Regarding Claims 4: The combination of Boal and Bertstis discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the first algorithm utilizes only a portion of the contextual data to generate the first recommendation in response to determining that the portion of contextual data is available. Notably, however, Boal does disclose using contextual transaction data that took place simultaneously or recently (Boal: [0143]).
To that accord, Matsushita does teach wherein the first algorithm utilizes only a portion of the contextual data to generate the first recommendation in response to determining that the portion of contextual data is available. Matsushita teaches using limiting the use of histories to being during a period of a specific time, such as 3 months prior to when the processing is to be performed (Matsushita: [0322]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the limited use of history to the invention of the combination of Boal and Berstis. One of ordinary skill in the art would have been motivate to do so in order to associate attributes to the user relevant to the period of time (Matsushita: [0322]).

Regarding Claim 19: Claim 19 recites substantially similar limitations as claim 4. Therefore, claim 19 is rejected under the same rationale as claim 4 above.



Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by the combination of Boal (US 20140180793 A1) and Berstis (US 20070118839 A1), in view of Chau (US 20170046727 A1).

Regarding Claim 5: The combination of Boal and Berstis discloses the limitations of claim 1 above.
The combination does not explicitly teach wherein the first algorithm utilizes all contextual data in response to determining, at first time, that no portion of the contextual data is available at time before the first time. Notably, however, Boal does disclose using contextual transaction data that took place simultaneously or recently (Boal: [0143]).
To that accord, Chau does teach wherein the first algorithm utilizes all contextual data in response to determining, at first time, that no portion of the contextual data is available at time before the first time.  Chau teaches basing recommendations on transactions a user has had with a merchant. The system will use a total transactions if it is indicated that there has not been a purchase within a particular time period (Chau: [0020]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have included the use of all data when recent data is not available to the invention of the combination of Boal and Berstis. One of ordinary skill in the art would have been motivate to do so in order to determine recommendations based off of expected behaviors (Chau: [0021]).

Regarding Claim 20: Claim 20 recites substantially similar limitations as claim 5. Therefore, claim 20 is rejected under the same rationale as claim 5 above.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625